DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/17/2021 has been entered.  Claims 1-2, 6-14, and 18-25 are pending in the application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the notches having a blunt upper edge and tapered lower edge are not found in the specification.  The specification only recites the staple 90 with having “the tip 97 tapers towards the first tine 94” (applicant specification, page 31, line 15).  Also the term/phrases “serrated edges on their opposing edges” and “filleted” are not found in the specification.  Also, the specification recites reference character “96e” to designate the second tine in fig. 8B and this tine also is used in figure 8E.  Figures should have matching letters with the letter designated i.e. (figure 8B has tine 96b rather than 96e).
Claim Objections
Claim 24 is objected to because of the following informalities:  the phrase “second arms” does not agree singular/plural and presumably should be recited - - second arm - -.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: tip 95.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Only tip 95d is shown in fig. 8D.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “96e” has been used to designate both second tine in fig. 8B and 8E and figures should have matching letters with the letter designated i.e. (figure 8B has tine 96b rather than 96e). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the notches having a blunt upper edge and tapered lower edge and the first and second arms include serrated edges on their opposing edges must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having an arm having notches, does not reasonably provide enablement for the arms having serrated edges on their opposing edges.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Since the term/phrase “the first and second arms include serrated edges on their opposing edges” is not found in the specification or the drawings it is not clear what this feature is.
Claims 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described .  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “enhance” in claim 22 is a relative term which renders the claim indefinite. The term “enhance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite The term “enhance” is vague and ambiguous/subjective as to what degree a bump needs to be for enhancing versus something that does not enhance or enhances more/less.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Pier et al. (US 5643291 A).
Regarding claims 24-25, Pier et al. discloses a staple (54)  for delivery into tissue, comprising: first arm (101) and second arms (102) connected together at first ends (fig. 7); and a catch (104) on a second opposite end of the first arm (101) such that, when the second arm (102) is moved from an open position towards the first arm, a tip of the second arm is captured under the catch (fig. 7), wherein the first and second arms include serrated edges (106) on their opposing edges that are out of alignment such that the serrated edges cross one another to enhance closing a lumen captured between the opposing edges (fig. 7); wherein the first and second arms define a V-shape in the open position (sealed tube for rod 8 which drives staple/clip 10, col. 7, lines 7-47, fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-14, and 18-25, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hopkins et al. (US 20140263570 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Hopkins et al. (US 20140263570 A1) in view of Penna (US 20130240595 A1) and further in view of Euteneuer (US 20160135806 A1).
Regarding claim 24, Hopkins et al. discloses a staple (10)  for delivery into tissue, comprising: first arm (154) and second arms (156a/b) connected together at first ends (figs. 38-45); and a catch (188 or 202, figs. 44 and 48) on a second opposite end of the first arm such that, when the second arm is moved from an open position towards the first arm, a tip of the second arm is captured under the catch (capable of being captured), wherein the first and second arms include serrated edges (180) on their opposing edges that are out of alignment such that the serrated edges cross one another to enhance closing a lumen captured between the opposing edges ([0112-0118], catch 188 or 202 [0122] figs. 38-45).  In the alternative, if argued that the tip is not captured, examiner contends it can be captured if a user opts to bend under the catch or include the catches from other embodiments since structurally the staple has all the elements claimed. Also, Penna teaches having a staple (120/220) with a second tine (126) is bent adjacent a base (122), the second tip (128/228) of the second tine is engaged in the one or more catches (230) located on a first tine ([0042, 0051], figs. 8-16).
Regarding claim 25, Hopkins et al. discloses the first and second arms define a V-shape in the open position (see figs. 45-46 showing angled bottom base/backspan connections which are V-shaped in open position and fig. 47 showing V shape with extra bend at 206/178 to form V with 156). In the alternative, if argued that the staple does have a V-shape with the arms one could include the v shapes from other base embodiments since structurally the staples have all the elements claimed and does show having extra bends (fig. 47) to form a V-shape bend. Also Penna teaches having a staple (120/220) with a second tine (126) is bent adjacent a base (122), the second tip (128/228) of the second tine is engaged in the one or more catches (230) located on a first tine ([0042, 0051], figs. 8-16).
Regarding claims 1-2 and 13-14, Hopkins et al. discloses a staple (54) for delivery into tissue, comprising: a substantially straight base 
Hopkins et al. discloses the base includes a base length between the first and second tines, and wherein the second length is longer than the base length such that the second tip is receivable in the one or more notches wherein each of the plurality of notches are located on an inside surface of the first tine such that, when the second tip of the second tine is received in the notch, the second tip cannot move upwardly out of the notch, each of the notches including a blunt upper edge and a tapered 
	In the alternative, if it can be argued Hopkins et al. does not disclose or teach when the second tine is bent adjacent the base, the second tip of the second tine is engaged in the one or more notches located on the first tine and when the second tine is bent adjacent the base, the second tip of the second tine is engaged in the one or more notches located on the first tine and the notches are spaced apart from one another along the first length to provide a ratchet allowing the second end to travel downwardly into the notches sequentially but prevent the second tip from moving upwardly out of the notches -
Penna teaches having a staple (120/220) with a second tine (126) is bent adjacent a base (122), the second tip (128/228) of the second tine is engaged in the one or more notches (230) located on a first tine ([0042, 0051], figs. 8-16).
Euteneuer teaches having a staple (100) with notches with a second tine (102A) is bent adjacent a base (104), the second tip (112) of the second tine is engaged in the one or more notches (122 or 116) located on 
Given the suggestion and teachings of Hopkins et al. to have a longer length leg/tine that bends over to the shorter leg with notches, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tine/leg and use of the leg thereof so that when the second tine is bent adjacent the base, the second tip of the second tine is engaged in the one or more notches located on the first tine for a more secure fastening of the staple and/or to help aid in bending the staple as taught by Penna and Euteneuer.
Regarding claim 18, Hopkins et al. discloses a staple (54) for delivery into tissue, comprising: a substantially straight base element (158) first and second ends (figs. 31-44); 
a first substantially straight tine (156) extending from the first end substantially perpendicular to the base, the first tine having a first length from the first end to a first tip of the first tine(figs. 31-44); and a second substantially straight tine (154) extending from the second end substantially perpendicular to the base to a second tip, the second tine having a second length from the second end to a second tip of the second tine that is longer than the first length and longer than the length of the straight base (figs. 31-44) such that, when the second tine is bent adjacent the base, the second tip of the second tine is engaged in the one or more notches (180) located on the first tine, wherein the first tine includes a plurality of notches (180) spaced apart from one another along the first length to provide a ratchet allowing the second end to travel downwardly into the notches sequentially (when second tine is bent as in fig. 35 then second tine in figs. 38-39 will engage the notches 180, [0112-0118], figs. 31-44, and notch 202/180 [0122] on the base in fig. 48).
In the alternative, if it can be argued Hopkins et al. does not disclose or teach when the second tine is bent adjacent the base, the second tip of 
Penna teaches having a staple (120/220) with a second tine (126) is bent adjacent a base (122), the second tip (128/228) of the second tine is engaged in the one or more notches (230) located on a first tine ([0042, 0051], figs. 8-16).
Euteneuer teaches having a staple (100) with notches with a second tine (102A) is bent adjacent a base (104), the second tip (112) of the second tine is engaged in the one or more notches (122 or 116) located on a first tine and the notches are spaced apart from one another along the first length to provide a ratchet allowing the second end to travel downwardly into the notches sequentially (120B/115, [0040-0057], figs. 1-3).
Given the suggestion and teachings of Hopkins et al. to have a longer length leg/tine that bends over to the shorter leg with notches, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tine/leg and use of the leg thereof so that when the 
Regarding claims 6-7 and 11-12, Hopkins et al. discloses the first tine has a single notch (180 [0115, 0122], fig. 38 and notch 180 fig. 44A-B, notch 202/180 on the base in fig. 48), wherein the base, first tine, and second tine have a substantially uniform cross-section filleted transitions at the first and second ends transitioning from the base to the first and second tines wherein the filleted transition from the base to the second tine has a larger radius of curvature than the filleted transition from the base to the first tine ([0112-0118], figs. 31-44) and wherein the cross-section is one of rectangular, oblong, or flattened circular (different shapes shown including rectangle, oblong, flattened circular, figs. 12, 31-48).
Regarding claims 8-10, Hopkins et al. discloses the base, first tine, and second tine lie within a plane, and wherein the cross-section of the staple defines a major dimension perpendicular to the plane and a minor dimension within the plane, the major dimension larger than the minor 
Regarding claims 14 and 19-20, Hopkins et al. discloses the base includes a base length between the first and second tines, and wherein the second length is longer than the base length such that the second tip is receivable in the one or more botches wherein each of the one or more notches are located on an inside surface of the first tine and the one or more notches include a blunt upper edge such that, when the second tip of the second tine is received in the notch, the second tip cannot move upwardly out of the notch wherein the first tine includes a plurality of 
Regarding claims 12 and 21-23, Hopkins et al. discloses a transition between the second tine and the base is configured to reduce the force to bend the second tine towards the first tine (transitions 162/160, are rounded to reduce force, figs. 31-48, 62-63, and 68) wherein the base comprises a bump (202) between the first and second tines configured to 

Claim(s) 12 and 21-23 is/are rejected under 35 U.S.C. 103 as obvious over Hopkins et al. (US 20140263570 A1) in view of Manoux et al. (US 8662369 B1) or, in the alternative, under 35 U.S.C. 103 as obvious over Hopkins et al. (US 20140263570 A1) in view of Penna (US 20130240595 A1) in view of Euteneuer (US 20160135806 A1) and further in view of Manoux et al. (US 8662369 B1).
Regarding claims 12 and 21-23, In the alternative, if it can be argued Hopkins et al. or Modified Hopkins et al. does not disclose or teach a transition between the second tine and the base is configured to reduce the force to bend the second tine towards the first tine wherein the base comprises a bump between the first and second tines configured to enhance pinching of tissues entrapped within the staple and wherein the base is substantially straight between the first and second ends -
Manoux et al. also teaches having a staple (2) with a transition between a first tine (extending portion at 8 or 22) and a second tine (6) and a base (4) that is configured to reduce the force to bend the second tine 
Given the suggestion and teachings of Hopkins et al. to have a longer length leg/tine that bends over to the shorter leg with notches with different bases, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the staple base and tine/leg with having a transition between the second tine and the base is configured to reduce the force to bend the second tine towards the first tine wherein the base comprises a bump between the first and second tines configured to enhance pinching of tissues entrapped within the staple and wherein the base is substantially straight between the first and second ends for a more secure fastening of the staple and/or to help aid in bending the staple as taught by Manoux et al.
Reasons for Potential Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious staple apparatus for delivery into tissue comprising all the structural and functional limitations and further comprising a base element including first and second ends; a first tine extending from the first end substantially perpendicular to the base and above/beyond the thickness of the backspan, the first tine having a first length and including a plurality of notches located on an inside surface of the first tine and spaced apart from one another along the first length, each of the notches including a blunt upper edge and a tapered lower edge; and a second tine extending from the second end substantially perpendicular to the base to a second tip, the second tine having a second length longer than the first length such that, when the second tine is bent adjacent the base towards the first tine, the notches provide a ratchet allowing the second end to travel downwardly into the notches sequentially but preventing the second tip from moving upwardly out of the notches with transitions at the first and second ends transitioning from the base to the first and second tines with the transition from the base to the second tine with a larger radius of curvature than the transition from the base to the first tine. Having the transition from the base to the second tine with a larger 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
In response to applicant's argument that the staple with the tines/legs cannot be used as a ratchet when one leg is bent towards the other, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since Hopkins et al. discloses the same structure then it meets the claimed limitations (staple with one leg longer that bends toward the shorter to be ratcheted in notches on the shorter leg).  Further, given the suggestion and teachings of Hopkins et al. to have a longer length leg/tine that bends over to the shorter leg with notches, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tine/leg and use of the leg thereof so that when the second tine is bent adjacent the base, the second tip of the second tine is engaged in the one or more notches located on the first tine for a more secure fastening of the staple and/or to help aid in bending the staple as taught by Penna and Euteneuer. A structural difference is required to overcome the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20160345974 A1 –staple with one leg longer and a bump in backspan and see references cited, form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.